Case 2:20-cv-00153-JPH-DLP Document 20 Filed 12/10/20 Page 1 of 8 PageID #: 265




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 SEAN ELLISON,                                         )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:20-cv-00153-JPH-DLP
                                                       )
 RICHARD BROWN, et al.                                 )
                                                       )
                               Defendants.             )

         ORDER GRANTING MOTION FOR PARTIAL SUMMARY JUDGMENT
            FOR FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES

        Plaintiff Sean Ellison, an inmate at Wabash Valley Correctional Facility ("WVCF"), claims

 his prolonged placement in administrative segregation violated his Fourth, Fifth, Eighth, and

 Fourteenth Amendment rights. The defendants have filed a motion for partial summary judgment,

 arguing that Mr. Ellison failed to exhaust his available administrative remedies on his Eighth

 Amendment claims. Mr. Ellison, by counsel, argues that these administrative remedies were not

 "available" because WVCF staff failed to process his formal grievance complaining about his

 placement in administrative segregation after the expiration of his disciplinary sanction. For the

 reasons explained below, the motion for partial summary judgment is GRANTED.

                                           I.
                               SUMMARY JUDGMENT STANDARD

        A motion for summary judgment asks the Court to find that the movant is entitled to

 judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.

 R. Civ. P. 56(a). A party must support any asserted disputed or undisputed fact by citing to specific

 portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

 A party may also support a fact by showing that the materials cited by an adverse party do not

 establish the absence or presence of a genuine dispute or that the adverse party cannot produce
                                                  1
Case 2:20-cv-00153-JPH-DLP Document 20 Filed 12/10/20 Page 2 of 8 PageID #: 266




 admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

 must be made on personal knowledge, set out facts that would be admissible in evidence, and show

 that the affiant is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly

 support a fact in opposition to a movant's factual assertion can result in the movant's fact being

 considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the only disputed facts that matter are material

 ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

 v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018). The Court views the record in the light most

 favorable to the non-moving party and draws all reasonable inferences in that party's favor. Skiba

 v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make

 credibility determinations on summary judgment because those tasks are left to the factfinder.

 Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need only consider the cited

 materials and need not "scour the record" for evidence that is potentially relevant to the summary

 judgment motion. Grant v. Trustees of Indiana University, 870 F.3d 562, 573−74 (7th Cir. 2017)

 (quotation marks omitted); see also Fed. R. Civ. P. 56(c)(3).

                                               II.
                                           BACKGROUND

         A. Mr. Ellison's Claims

         The complaint alleges that Mr. Ellison was held in administrative segregation at WVCF

 from January 7, 2015, until July 16, 2018. Dkt. 1, p. 1, para. 1. Mr. Ellison claims, among other

 things, that he was denied his due process right to meaningful and periodic reviews of this

 placement. Id. at p. 32, para. 2. He also claims that the conditions of his confinement while in

                                                    2
Case 2:20-cv-00153-JPH-DLP Document 20 Filed 12/10/20 Page 3 of 8 PageID #: 267




 administrative segregation violated his Eighth Amendment right to be free from cruel and unusual

 punishment. Id. at p. 32, paras. 3-4. Specifically, he alleges that he was exposed to extreme cold

 and frigid water when he showered in the winter, that he was exposed to extreme heat and scalding

 water when he showered in the summer, and that these conditions along with his prolonged

 placement in administrative segregation caused him to suffer physical, mental, and emotional

 anguish. Id. at paras. 32-25, 214-19.

         The motion for partial summary judgment argues that Mr. Ellison failed to exhaust his

 administrative remedies regarding his Eighth Amendment conditions of confinement claims.

 See dkts. 14, 15, 19.

         B. Grievance Processes at WVCF

         At all times relevant to the complaint, WVCF maintained an offender grievance process

 that allowed inmates to raise issues related to their confinement. See Dkts. 14-2, 14-3, 14-4.

 Offenders are made aware of the grievance process during orientation. Dkt. 14-1, paras. 20, 30,

 50. Additionally offenders may access a copy of the grievance process in the WVCF law library.

 Id. at 20, 30, 52.

         From January 7, 2015, through September 30, 2017, offenders were required to complete

 a three-step grievance process: attempted informal resolution; formal written grievance; and

 appeal. Dkt. 14-1, para. 21; dkt. 14-3. If an offender did not receive a receipt or a rejection within

 seven working days of submitting a formal grievance, the offender would be required to notify the

 Executive Assistant of this fact, and the Executive Assistant would be required to investigate the

 matter. Dkt. 14-2, p. 16; dkt. 14-3, pp. 16-17. The written formal grievance had to "explain how

 the situation or incident affect[ed] the offender." Dkt. 14-2, p. 17; dkt. 14-3, p. 17.




                                                   3
Case 2:20-cv-00153-JPH-DLP Document 20 Filed 12/10/20 Page 4 of 8 PageID #: 268




        From October 1, 2017, through July 16, 2018, offenders were required to complete a

 modified three-step process: a written formal grievance; a facility-level appeal; and a department-

 level appeal. Dkt. 14-1, para. 33; dkt. 14-4. If an offender did not receive a receipt or a rejection

 within five working days of submitting a formal grievance, the offender would be required to

 notify the Executive Assistant of this fact, and the Executive Assistant would be required to

 investigate the matter. Dkt. 14-4, p. 9. The written formal grievance had to "explain how the

 situation or incident affect[ed] the offender." Id.

        Offenders were able to grieve the conditions of their confinement during the time period

 relevant to the complaint. Dkt. 14-1, paras. 17, 29, 43. Mr. Ellison could have grieved, among

 other things, the temperature of his cellhouse, the temperature of water in his shower, and the lack

 of adequate recreation time. Id. at para. 58. If Mr. Ellison felt that policies and procedures were

 not being followed by individual staff members, he could have raised those concerns through the

 grievance process as well. Id. at paras. 17, 29, 43.

        C. Mr. Ellison's Grievance Records

        Grievance Department Supervisor Timothy Wellington has reviewed Mr. Ellison's

 grievance history at WVCF. Dkt. 14-1, para. 53. Between January 7, 2015, and July 16, 2018,

 Mr. Ellison filed three accepted formal grievances. Id. at para. 56; dkt. 14-6. These formal

 grievances did not relate to the conditions of his confinement but instead related to concerns about

 his right to receive mail. Dkt. 14-6. Mr. Wellington states that WVCF has no record of a rejected

 formal grievance related to Mr. Ellison's conditions of confinement during the time period relevant

 to the complaint. Dkt. 14-1, para. 51.




                                                       4
Case 2:20-cv-00153-JPH-DLP Document 20 Filed 12/10/20 Page 5 of 8 PageID #: 269




        D. Mr. Ellison's Affidavit

        Mr. Ellison has submitted a sworn affidavit in opposition to the motion for summary

 judgment. Dkt. 18-1. The affidavit states: "During my time in the SHU at WVCF, I submitted a

 grievance document, which I received no response to. The grievance complaint related to my

 continued placement in the SHU after disciplinary segregation time was over." Id. at paras. 4-5.

 Mr. Ellison's affidavit does not indicate that he complained about any of the conditions of his

 confinement in administrative segregation, such as exposure to extreme cold and heat or lack of

 adequate recreation time. He does not indicate that he suffered prolonged physical, mental, or

 emotional anguish. Nor does the affidavit indicate that Mr. Ellison notified the Executive Assistant

 that he had not received a receipt or a rejection of his formal grievance.

                                               III.
                                           DISCUSSION

        A. Exhaustion Standard

        The substantive law applicable to this motion for summary judgment is the Prison

 Litigation Reform Act ("PLRA"), which provides, "No action shall be brought with respect to

 prison conditions under section 1983 . . . until such administrative remedies as are available are

 exhausted." 42 U.S.C. § 1997e; see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's

 exhaustion requirement applies to all inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege excessive force or some other

 wrong." Id. at 532 (citation omitted). Although exhaustion of administrative remedies is a

 precondition to bringing a lawsuit in federal court, failure to exhaust is an affirmative defense that

 the defendant has the burden of pleading and proving. Dale v. Lappin, 376 F.3d 652, 655

 (7th Cir. 2004).




                                                   5
Case 2:20-cv-00153-JPH-DLP Document 20 Filed 12/10/20 Page 6 of 8 PageID #: 270




        The exhaustion requirement is interpreted strictly; thus, a "prisoner must comply with the

 specific procedures and deadlines established by the prison's policy." Pyles v. Nwaobasi, 829 F.3d

 860, 864 (7th Cir. 2016). "The PLRA does not, however, demand the impossible. Remedies that

 are genuinely unavailable or nonexistent need not be exhausted." Id. Remedies are unavailable

 where prison personnel have denied the prisoner access to grievance forms. Dale, 376 F.3d at 656;

 Kaba v. Stepp, 458 F.3d 678, 680 (7th Cir. 2006). In such cases, the prisoner is considered to have

 exhausted his available administrative remedies and may proceed to bring suit in federal court. See

 Turley v. Rednour, 729 F.3d 645, 650 n. 3 (7th Cir. 2013) (collecting cases).

        Generally, "prisoners need not file multiple, successive grievances raising the same issue

 (such as prison conditions or policies) if their objectionable condition is continuing." Id. at 650.

 However, "[s]eparate complaints about particular incidents are required if the underlying facts or

 the complaints are different." Id.

        B. Mr. Ellison's Available Administrative Remedies

        The undisputed designated evidence shows that Mr. Ellison was aware of the offender

 grievance process and that he was able to use the offender grievance process during the time period

 relevant to the complaint. The evidence further shows that Mr. Ellison did not complete the

 offender grievance process regarding his conditions of confinement claims, as there is no evidence

 that he ever submitted a grievance appeal on this issue. The only factual dispute is whether

 Mr. Ellison submitted a written formal grievance complaining about his placement in segregation

 after his disciplinary sanction had expired. The issue before the Court is whether this factual

 dispute precludes summary judgment.




                                                  6
Case 2:20-cv-00153-JPH-DLP Document 20 Filed 12/10/20 Page 7 of 8 PageID #: 271




        Mr. Ellison states that he submitted a formal grievance, at some point, complaining about

 his continued placement in administrative segregation after the completion of his disciplinary

 sanction. He does not state that he complained about exposure to frigid showers and extreme cold

 in the winter or scalding showers and extreme heat in the summer. Nor does he state that he

 complained about the physical, mental, or emotional anguish he suffered as a result of being placed

 in prolonged segregation. Instead, his affidavit indicates that he attempted to complain about his

 classification in administrative segregation after the expiration of his disciplinary sanction, rather

 than about any of the conditions he experienced there.

        Further, Mr. Ellison's affidavit does not indicate that he attempted to notify the Executive

 Assistant after failing to receive a receipt or a rejection of his formal grievance. The grievance

 process explicitly required Mr. Ellison to notify the Executive Assistant within five working days

 (or seven, depending on the month and year he submitted his formal grievance) if he received no

 such response. Nothing in the text of the PLRA prohibits WVCF from imposing this obligation

 before allowing an offender to abandon his efforts to exhaust. "[T]he Supreme Court has held that

 so long as additional remedies are 'available' to a prisoner, 'the PLRA's text suggests no limits on

 an inmate's obligation to exhaust.'" Williams v. Wexford Health Sources, Inc., 957 F.3d 828, 836

 (7th Cir. 2020) (Barrett, J., concurring) (quoting Ross v. Blake, 136 S. Ct. 1850, 1856 (2016)).

        Because Mr. Ellison's formal grievance did not raise issues regarding the conditions of his

 confinement, and because there is no evidence that he attempted to contact the Executive Assistant

 after failing to receive a receipt or a rejection of his formal grievance, the alleged failure of WVCF

 staff to process his formal grievance is not a material factual dispute precluding partial summary

 judgment. Accordingly, the motion for partial summary judgment is GRANTED.




                                                   7
Case 2:20-cv-00153-JPH-DLP Document 20 Filed 12/10/20 Page 8 of 8 PageID #: 272




                                             IV.
                                         CONCLUSION

        The motion for partial summary judgment, dkt. [14], is GRANTED. Mr. Ellison's Eighth

 Amendment claims are DISMISSED WITHOUT PREJUDICE. The Court will issue a pretrial

 schedule to resolve the remaining claims in due course.

 SO ORDERED.

Date: 12/10/2020




 Distribution:

 Jeffrey R. Cardella
 LAW OFFICE OF JEFF CARDELLA LLC
 jeffcardella@cardellalawoffice.com

 Kyle Christie
 CHRISTIE FARRELL LEE & BELL, P.C.
 kyle@cflblaw.com

 David C. Dickmeyer
 INDIANA ATTORNEY GENERAL
 David.Dickmeyer@atg.in.gov

 Marley Genele Hancock
 INDIANA ATTORNEY GENERAL
 marley.hancock@atg.in.gov




                                                8
